DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 6/20/22, with respect to claims 1, 3-6, 9, 11-14, and 17-22 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 9, 11-14, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to non-periodic training signal transmission from an interface to another interface. None of the prior art teach or suggest sending a non-periodic training signal to the second interface via the first interface in an interval of transmission of pixel data, wherein the non-periodic training signal comprises a plurality of training sub-signals, and sending the non-periodic training signal to the second interface via the first interface comprises: selecting a training sub-signal for transmission from a pre-stored training signal set according to a random code outputted by the signal sender and a previous training sub-signal sent at a same interval, wherein the training signal set comprises the plurality of training sub-signals, and a combination of any two training sub-signals among the plurality of training sub-signals is a nonperiodic signal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
July 20, 2022
/EVA Y PUENTE/                                                                                                                                                                Primary Examiner, Art Unit 2632